Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowability Notice
Examiners Amendment
Below are amendments to the claims:
Claim 1 (amended):
A wearable fall detection device comprising:
a plurality of components comprising:
an accelerometer;
a control circuitry;
a wireless communicator; and
a plurality of conductive threading electrically connecting the accelerometer, the control circuitry, and the wireless communicator in such a way that [[both (a)]] the wearable fall detection device is connected to a wearable piece of material [[and (b) a closed circuit is formed between the plurality of components irrespective a disposition of the plurality of components and the wearable piece of material.]]

the control circuitry configured to:
determine its location along an X-axis, a Y-axis, and a Z-axis at a predetermined time period in such a way as to determine a rate of fall along the Z-axis for a wearer of the two abutting pieces of material;
compare the rate of fall to a gravity fall rate; and
define a fall event when the rate of fall equals to or is greater than the gravity rate of fall, and
wherein the predetermined
time period is more than zero seconds and less than ten seconds.

Claim 5 (deleted). 

Claim 6 (deleted). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance in the Office Action for copending application 15/929,313 (now U.S. 10,916,115), that Office Action dated 21 August 2020. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683